Gantt, J.
(dissenting). — The defendants were tried in the St. Louis criminal court, at the May term, 1892, and were convicted — Ryan, of murder in the second *95degree; Murphy of manslaughter. At the same term, they- filed their motions for a new trial, which was continued by the court until the July term. At the July berm the motions for new trial were overruled, also their motions in arrest, and they were sentenced in accordance with the verdicts in the case. Thereupon they filed their affidavits for appeal to this court, and the appeal was granted and a stipersedeas until the further order of this court.
At the July term, and on September 30, 1892, the following stipulation was filed in said St. Louis criminal court:
“The State of Missouri, v. “Con. Ryan and Wm. Murphy.-
“In the St. Louis Criminal Court, July Term, 1892.
“It is hereby stipulated and agreed by and between the circuit attorney, representing the state, and the attorney for the defendants that the time of filing the bill of exceptions and perfecting an appeal herein is continued to the next term of said court, during which term it may be filed with the same force and effect as if filed at this term.
“Ashley C. Clover,
“Circuit Attorney.
“Thos. B. Harvey and
“E. M. McDonald,
“Of Counsel for State.
“Chas. P. Johnson,
“Attorney for Defendants.”
The October term was the next term, under the statutes of this state. At the October term another stipulation was filed in said criminal court, on Saturday, November 5, 1892, as follows:
*96“State of Missouri,. v. “Con. Ryan and ¥m. Murphy.
“In the St. Louis Criminal Court.
“It is hereby stipulated and agreed by and between the. circuit attorney of the city of St. Louis, prosecuting in the above entitled cause, and .the attorneys for the defendants that the time of filing the bill of exceptions and perfecting an appeal herein is continued to the next term of said court, within which time it may be filed with the same force and effect as if filed at this term.
“Ashley C. Clover,
“Circuit Attorney.
“L. A. McGinnis and “Chas. P. Johnson,
“Attorneys for Defendants.” At the November term, 1892, this further stipulation, was filed in said criminal court:
“State of Missouri, v. (' “Cornelius Ryan and William Murphy. J
“In the St. Louis Criminal Court.
.‘ ‘It is hereby stipulated and agreed by and between the circuit attorney for the city of St. Louis, prosecuting in the above entitled cause, and the attorneys for the defendants that the time for filing the bill of exceptions and perfecting an appeal therein is continued to the fifteenth day of January, 1893, within which time it may be filed with the same force and effect as if filed at this term.
“Ashley C. Clover,
“Circuit Attorney.
“Chas. P. Johnson and “L. A. McGinnis,
“Attorneys for Defendants.”
*97On Saturday, January 7, 1893, and at' the January term, 1893, of said court, the following entry appears on the record:
Murder in first degree. “The State of Missouri, v. “Cornelius Eyan and William Murphy.
“This day the defendants, by their attorneys, file their bill of exceptions.”
The bill of exceptions closed with the following attestation by Judge Hirzel, who tried the cause:
“Stipulations having been filed, as set out in the record, extending the time for filing bill of exceptions and perfecting the appeal herein until the fifteenth day of January, 1893, now, at this time, the defendants, by their counsel, presented this, their bill of exceptions, and prayed that the same be signed, sealed and made a part of the record of this court, which is accordingly done, this seventh day of January, 1893.
“Eudolph Hirzel,
“Judge, etc., Thirteenth Judicial Circuit of Missouri.”
No motion was made to strike out this bill, but the point was made for the first time in the brief of the attorney general that the bill could nof be considered by this court.
Section' 2168, Eevised Statutes, 1889, reads as follows : “Such exceptions may be written and.filed at -the time or during the term of court at which it is taken, or within such time thereafter as the court may by an order entered of record, allow which may be extended by the court or judge in vacation for good cause shown, or within the time the parties to the suit in which such bill of exceptions is proposed to be filed, or their attorneys, may thereafter in writing agree upon, which said agreement shall be filed by the clerk in said suit and copied into the transcript of record when sent to the supreme court or courts of appeals.”.
*98By this section, it was the intention of the legislature to provide within what time all bills of exceptions should be filed. “At common law a writ of error lay for an error in law, apparent in the record, or for an error in fact, where either party di¿d before judgment; yet it lay not for an error in law not appearing in the record; and, therefore, where the plaintiff or demand-ant, tenant or defendant, alleged anything ore terms, which was overruled by the judge, this could not be assigned for error not appearing within the record, nor being an error in fact, but in law; and so the party grieved was without remedy.” 2 Bacon’s Abrid., tit. Bill of Exceptions, p. 112.
But, by the Statute of Westminster 2, in the thirteenth year of Edward the First, chapter 31, to remedy this hardship, it was provided, that “when one that is impleaded before any of the justices doth allege an exception, praying that the justices will allow it, which if they will not allow, if he that alleged the exception do write the same exception, and require that the justices will put to their seals for a witness, the justices shall so do.”
It was held by the English courts that this privilege to a bill 'of exceptions was confined to civil cases, because of the language of the statute, and because it was thought that, if allowed in criminal prosecutions, it would be attended with great inconvenience because of the many frivolous exceptions that might be put in by prisoners to the delay of justice, and because the English judges were (theoretically at least) of counsel for the prisoner. Sir Henry Vane’s Case, 1 Levinz, 68; United States v. Gibert, 2 Sumner, 19; Case v. Com., 1 Va. cases, 264; Ex parte Barker, 7 Cow. 143.
As early as 1819 the statute of Virginia ' required all her courts of record to'sign and seal bills of excep*99tions in criminal cases. 1 Rev. Code, 1819, ch. 133.
Although the statute of Westminster appointed no time within which the justices should put their seals to the bill, it was held by the common law judges that it should be reduced to writing at the time it was taken, not that it need .be drawn up in form, but the substance must be put in writing whilst the thing was transacting, and this interpretation was generally adopted by the courts of this country, to the extent at least that such bills must be tendered and signed during the term and not later.
This construction was adopted by this court in 1841 in Consaul v. Lidell, 7 Mo. 250, under the statute of 1825, which was in all material respects a rescript of the statute of Westminster, and so remained until the revision of 1855. But this court as early as the case of Pomeroy v. Selmes, 8 Mo. 727, so far relaxed the English rule as to say that if the parties consented of record, the bill might be presented at the next term, and this continued the rule of this court, until the revision of 1855, which provided that “such exceptions might be written and filed at the time or during the term at which they were taken and not after. ” And the law as thus amended remained unchanged until the act of 1885. Acts, 1885, p. 214. And yet, to adopt the language of Judge Norton, in McCarty v. Cunningham, 75 Mo. 279, notwithstanding the positive injunction of the statute that exceptions nmst be filed during the term at which they were taken, and not after, it was constantly held by this court that a bill of exceptions might be filed after the expiration of the term, provided the parties consented and the court so ordered. Citing West v. Fowler, 59 Mo. 40; Peake v. Bell, 65 Mo. 224.
During the time from 1835 to 1885, cases were frequently coming to this court, in which the court had granted the leave, without the consent of record, of the *100parties and the exceptions were ignored. Of this class are Ellis v. Andrews, 25 Mo. 327, and West v. Fowler, 55 Mo. 300, and the same case again in 59 Mo. 40. On the other hand, it often occurred, as in McCarty v. Cunningham, 75 Mo. 279, and Spencer v. Railroad, 79 Mo. 500, that both parties consented, and yet because the court' had not made an order based upon that mutual consent, the bills were either not considered, or stricken out. A very strict ruling was rpade in State v. Duckworth, 68 Mo. 156. In that case, the point was made that the consent of the prosecuting attorney did not appear; although the record recited his appearance in open court in the cause, when the leave was given to file the bill in vacation.
Notwithstanding these rulings members of the bar continued to extend courtesies to each other and extended the time for filing these bills beyond the term, until the decision in Rine v. Railroad, 88 Mo. 392, by Black, J., modified somewhat the rigor of Cunningham v. McCarty, 75 Mo. supra, and Spencer v. Railroad, 79 Mo. supra, in that case Judge Black saying: “The very fact that the court made the order sufficiently shows its consent thereto, and the consent of the parties to the suit is clearly expressed, for one asks the leave and the other grants it.” Judge Sherwood concurring, expressed his gratification, that “the heresy had been gibbeted at last,” and said: “I was never able to see how any entry of record could be made without the consent of the court first had and obtained. Such consent is of necessity implied by the fact of the entry being made. Tlie entry of record showing consent of parties to filing the bill of exceptions in vacation is all that is requisite.”
And thus stood the statute and the decisions, when the legislature of 1885 met and amended the section by striking out the words “and not after,” and inserting in *101lieu thereof the words, “or within such time thereafter as the court may by an order entered of record allow.” In State v. Mayor, 99 Mo. 602, it was held that the law as thus amended allowed the court to extend the time for filing the bill of exceptions beyond the term with or without the consent of the opposite party, but that it furnished no authority to the judge to extend the time in vacation. Happily for the profession, the decisions in McCarty v. Cunningham and Spencer v. Railroad directed the attention of the legislature to the illiberality of these provisions and brought the amendment of 1885.
When the revising session of 1889 met, a new practice had obtained in all of our circuit courts. Each court now had an official stenographer, from whose notes all bills of exceptions were to be made, and it was soon discovered that it was almost impossible for the stenographer to remain in the court room all day in our country circuits and report the causes, and still be able to transcribe his notes in each case during the term, or within a given number of days, hence, a more liberal provision still was made and resulted in section 2168.
Whatever may be the proper construction of the relation the several clauses of this section bear to each other, one thing may confidently be asserted, and that is, that as the section stands to-day, it is an expression by the legislature in favor of a more liberal practice in our courts. It is, or was intended to be, in complete harmony with the system that guarantees every man an appeal to the court of last resort, and that no mere accidental circumstance such as the unexpected adjournment of court, the sickness of the stenographer, the absence of the judge in a distant county, or other unforeseen accident, should deprive a nran of his bill of exceptions, so long as the court, or judge was willing to extend the time, or his opponent was just enough to *102stipulate that he should have the necessary time.
This is the trend of legislation in this state. The previous decisions of this court have admonished the legislature that the practice was not in keeping with the spirit of the age, and they have given us a statute that no longer calls for decisions like that in The King v. Sir Henry Vane, 1 Levinz, 68, in which the judges peremptorily refused to permit him to file his bill of exceptions, and the reporter laconically adds, “and he was afterwards executed on Tower Hill by beheading only.”
The very conception of an appellate court necessarily involves some reasonable mode of enabling the par- ■ ties to bring their exceptions to the rulings of the lower courts before the court of appeals. The legislature of this state has recognized that the discretion may ,be safely lodged with the trial judge to extend this time, either in term time or vacation, and they have also recognized that unforeseen accidents, or misfortune, or necessary delay of the stenographer may often render it impossible for the parties to reach the judge, especially in our country circuits; accordingly they have in my opinion empowered the parties themselves to extend the time by stipulations filed with the clerk. No one can certainly complain if the party who has the judgment is willing to wait, in a civil cause; and certainly our prosecuting attorneys can be presumed to guard the rights of the state vigilantly, a presumption obtaining in favor of all public officers, and one certainly strengthened by the repeated complaints of their zeal in prosecutions.
My analysis of the section is this: It provides, I think, for three different times within which a bill may be filed. First, “at the time, or during the term of the court at which it is taken;” or second, “within such time thereafter as the court may by an order entered of *103record allow, which, may be extended by the court or judge in vacation for good cause shown;” or third, “such exception may be written and filed,” u within the time the parties to the suit in which such bill of exceptions is proposed to be filed, or their attorneys may thereafter agree upon, which said agreement shall be filed by the clerk in said suit, and copied into the transcript of record when sent to the supreme court or court of appeals.” It seems clear to me that the subject of the section, and sentence, are the words, “such exceptions may be written and filed” and they are qualified by throo distinct phrases separated from each other by the disjunctive “or.”
Now, my learned brethren say that if the court or judge only once extends it, then the parties may themselves extend the time thereafter, ad libitim, without the sanction or approval of the court or judge. In other words, that his consent must be obtained to keeping open his' record after the term. Well, if this reason actuated the legislature it is passing strange that they should ever have taken the matter out of his hands at all, which they most clearly did.
Much stress is laid upon the word “thereafter,” in this third clause, but we do not think it such a serious matter. We think it could, and should, be read as far as this clause is concerned as follows: “Such exception may be written aud filed at the time or during the term of the court at which it is taken * * * or within the time (thereafter) the parties to the suit in which such bill of exceptions is proposed to be filed, or their attorneys may in writing agree upon.” By transposing the word “thereafter,” in this manner, we give to it its full effect, as it is our duty to do, and leave it as effectual for the construction placed upon it by the majority as if it stood as now. But under neither reading can it be maintained that there is in the statute any *104reason for making an order by the court, or judge a condition precedent to the stipulation of counsel. To import such a cqndition into it would be far worse than a mere transportation of a word, and would, in our opinion, thwart the very purpose of the law.
It must be borne in mind that this consent to extend the time in this case was filed in writing in term time. If the position of Judge Shekwood, in his concurring opinion in the Mine case, supra, that “the entry of record showing the consent of parties to filing the bill was all that was requisite,” under the rigorous statute of 1879, was right, how much more liberal ought to be the construction of an enabling remedial act like this. In the Spencer case, 79 Mo. 500, the stipulation was in these words: “Now again on this day come the parties aforesaid, by their respective attorneys,- and here in open court agree and consent that defendant have leave to file his bill of exceptions at any time during vacation up to and including the next term of this court.” In the Mine case, that decision was condemned, under the statute before the present liberal provision. If that was sufficient then, we think the decision condemning the stipulation in this case, can hardly bear the criticisms of the bench and bar, in view of section 2168. Why, in the light of this age, and our liberal system of appeals, should these men be sent to the penitentiary without having their exceptions considered, in the face of such a statute as section 2168? We think the exceptions should be considered, and for that reason dissent.
Place, C. J., concurs in my views.